DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 09/01/2021 and 08/19/2022 have been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 17-20 recites the limitation “a lower mold recessed part that is recessing in an opposite direction to a crimping direction and a lower mold projecting part that projects in the crimping direction, respectively from both end parts of the lower contact face in width directions”.  Claim 1 line 26-30 recites the limitation “an upper mold recessed part that is recessing in an opposite direction to the crimping direction and an upper mold projecting part that projects in the crimping direction, respectively from both end parts of the upper contact face in width directions”.  The claim lacks antecedent basis for “both end parts of the lower contact face” and “both end parts of the upper contact face” respectively, therefore rendering the claim indefinite. Further, it is not sufficiently clear from the claim language what the “width directions” are or how they relate to the structure of the device as claimed, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. 
Furthermore, it is not sufficiently clear from the claim language how the “respectively from both end parts of the lower contact face in width directions” and “respectively from both end parts of the upper contact face in width directions” limitations relate to the rest of the limitations, e.g. are these limitations directed towards the recessed parts, the projecting parts, both the recessed parts and projecting parts, or some other claim elements?, thereby rendering the claim indefinite. 

For the purpose of examination, the examiner interprets these limitation to read as “a lower mold recessed part that is recessing from the lower contact face in an opposite direction to a crimping direction and arranged at a first end side of the lower contact face in a width direction of the lower mold and a lower mold projecting part that projects from the lower contact face in the crimping direction and arranged at a second end side of the lower contact face in the width direction of the lower mold , respectively from both end parts of the lower contact face in width directions” and “an upper mold recessed part that is recessing from the upper contact face in an opposite direction to the crimping direction and arranged at a first end side of the upper contact face in a width direction of the upper mold and a upper mold projecting part that projects from the upper contact face in the crimping direction and arranged at a second end side of the upper contact face in the width direction of the upper mold , respectively from both end parts of the upper contact face in width directions” respectively.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2,827,941 to Stoltz.
As per claim 1, Stoltz discloses a terminal crimping device for manufacturing a terminal-attached electric wire having a crimped part, the terminal crimping device comprising:
[1] a lower mold (second die member B, Fig 1-4); and an upper mold (first die member A, Fig 1-4), wherein the lower mold and the upper mold are able to come close to and away from each other in upper-lower directions (see Fig 1 and 4; Col 3 line 12-38), the terminal crimping device is configured to crimp, when the lower mold and the upper mold are in proximity to each other, a crimping and forming part (ferrule portion 64, Fig 9 and/or insulation skirt 66, Fig 10; see Fig 9-11) of a crimp terminal (insulated connection barrel 60, Fig 9-11) to a part of the electric wire (conductor 63, Fig 9 and 11) to form the crimped part on the crimp terminal (see Fig 9), the lower mold has: a lower contact face (see connector receiving die 16 including conductor crimping die 21 and insulation crimping die 28 in Fig 2 and 11) onto which at least the crimping and forming part is to be mounted (see Fig 11; Col 3 line 13-19), and a lower mold recessed part (stepped portion 30, Fig 5, which corresponds to the area of the second die member B that accepts the vertical projection 26 of the first die member A as shown in Fig 1-2) that is recessed in an opposite direction to a crimping direction and a lower mold projecting part (vertical projection 26 of second die member B as shown in Fig 1-2) that projects in the crimping direction, respectively from both end parts of the lower contact face in width directions (see Fig 1), the upper mold has: an upper contact face (connector receiving die 16 including conductor crimping die 21 and insulation crimping die 28, Fig 2 and 11) that crimps the crimping and forming part to the part of the electric wire, together with the lower contact face, when the lower mold and the upper mold are in proximity to each other (see Fig 1, 4, and 9; Col 3 line 12-38), and an upper mold recessed part (stepped portion 30, Fig 5, which corresponds to the area of the first die member A that accepts the vertical projection 26 of the second die member B as shown in Fig 1-2) that is recessed in the opposite direction to the crimping direction and an upper mold projecting part (vertical projection 26 of first die member A as shown in Fig 1-2) that projects in the crimping direction, respectively from both end parts of the upper contact face in the width directions (see Fig 1), the upper mold recessed part engaging with the lower mold projecting part when the lower mold and the upper mold are in proximity to each other, the upper mold projecting part engaging with the lower mold recessed part when the lower mold and the upper mold are in proximity to each other (see Fig 1 and 4; Col 2 line 17-22).
[2] with respect to the lower mold, the upper mold recessed part is positioned adjacent to one of the both end parts of the lower contact face in the width directions, and the upper mold projecting part is positioned adjacent to another one of the both end parts of the lower contact face in the width directions, and, with respect to the upper mold, the lower mold recessed part is positioned adjacent to one of the both end parts of the upper contact face in the width directions, and the lower mold projecting part is positioned adjacent to another one of the both end parts of the upper contact face in the width directions (see Fig 1 that shows that the vertical projection 26 and corresponding stepped portions 30 are adjacent to the ends of contact faces of the first die member A and the second die member B respectively).
[3 and 4] the lower mold has: a lower mold main body part (insulation crimping means 14, Fig 2 and 11), a lower indent part (conductor crimping die 21, Fig 2 and 11) that projects from the lower mold main body part in the crimping direction (see Fig 2 and 11), and the lower contact face lying on an upper surface of the lower indent part (see Fig 2 and 11), a length of the lower mold projecting part in front-rear directions is longer than a length of the lower indent part in the front-rear directions (see 3 and 5 that show that the vertical projections extend across the entire width of the die members A and B in a front-rear direction whereas the conductor crimping die 21 only extends along a portion of the width of the die members A and B in a front-rear direction as shown in Fig 2), the upper mold has: an upper mold main body part (insulation crimping means 14, Fig 2 and 11), an upper indent part (conductor crimping die 21, Fig 2 and 11) that projects from the upper mold main body part in the crimping direction (see Fig 2 and 11), and the upper contact face lying on a lower surface of the upper indent part (see Fig 2 and 11), and a length of the upper mold projecting part in the front-rear directions is longer than a length of the upper indent part in the front-rear directions (see 3 and 5 that show that the vertical projections extend across the entire width of the die members A and B in a front-rear direction whereas the conductor crimping die 21 only extends along a portion of the width of the die members A and B in a front-rear direction as shown in Fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,905,220 discloses a very similar terminal crimping device including a pair of identical terminal crimping dies that each include a recessed part and a projecting part arranged adjacent to contact forming surfaces of the terminal crimping die, wherein the recessed parts cooperate with the projecting parts when the crimping dies are brought together.
US 2017/0201056 discloses a similar crimping device as claimed including terminal crimping dies that each include parallel plates arranged on both sides of each terminal crimping die, wherein the parallel plates of each of the terminal crimping dies cooperate with slots formed between the parallel plates of the other terminal crimping dies during crimping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729